                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

TATIANA WALLACE,

                Plaintiff,

        v.                                                            Civ. No. 18-768 SCY-KBM

CAROLYN COOPER,

                Defendant.

                             MEMORANDUM OPINION AND ORDER
                              GRANTING MOTION TO REMAND

        Plaintiff Tatiana Wallace seeks to recover funds held in the retirement account of her

deceased brother. After her brother’s death, Plaintiff discovered that her brother neglected to

change the beneficiary listed on his account after his divorce. Consequently, all the funds are

being held in the name of his ex-wife, instead of his sister, the personal representative of his

estate and the sole beneficiary in his will.

        Plaintiff filed the present suit in state court to recover the funds. Defendant removed the

case to federal court, alleging the existence of subject-matter jurisdiction because federal law

preempts Plaintiff’s state law claims. Plaintiff now moves to remand the case to state court,

arguing that her claims have nothing to do with federal law. The Court agrees that it lacks

subject-matter jurisdiction over Plaintiff’s state-law claims, and therefore grants the motion to

remand to state court. But because the removal was not objectively improper, the Court denies

Plaintiff’s request for attorney’s fees.




                                                  1
I.     Factual Background1

       Plaintiff’s brother, William O. Wallace, Jr., married Defendant Carolyn Cooper on May

25, 1973. First Amended Complaint (“FAC”), Doc. 1-1 at 11-17, ¶ 5. William was employed by

Sandia National Laboratories (“Sandia”) until his retirement on July 9, 2011. Id. ¶ 9. While they

were married, William named Carolyn as the beneficiary of his retirement fund, the Sandia

Corporation Savings and Income Plan (“SIP” or “the fund”). Id.

       William and Carolyn divorced in 1999. Id. ¶ 6. The divorce was finalized upon the filing

and court approval of a Marital Settlement Agreement (“MSA”), a Qualified Domestic Relations

Order (“QDRO”)2 and a Final Decree in the Second Judicial District Court on December 8,

1999. Id. ¶ 7. As part of the divorce, Carolyn agreed to take half of the fund’s balance at the

time, plus a lump sum. Id. ¶ 8. In exchange, the rest of the fund became William’s sole property.

Id. ¶¶ 8-9. Carolyn received her share of the fund “sometime after the divorce.” Id. ¶ 9. But,

William never changed the beneficiary named in the SIP. Id. ¶ 13.

       William passed away on July 27, 2016. Id. ¶ 10. He appointed his sister, Tatiana Wallace,

as his Personal Representative and named her as the sole beneficiary of his estate. Id. As part of

her duties as the Personal Representative, Tatiana submitted a final accounting of the assets of

the estate in probate court. Id. ¶ 11. In December 2017, she sent Sandia a demand for payment in

full of the SIP balance. Id. ¶ 12. Sandia refused, because the named beneficiary is Carolyn. Id.


1
 The Court takes the following facts from the First Amended Complaint, understanding that
Defendant may dispute them, to provide background for its decision.
2
  A “Qualified Domestic-Relations Order” is “A state-court order or judgment that relates to
alimony, child support, or some other state domestic-relations matter and that (1) recognizes or
provides for an alternate payee’s right to receive all or part of any benefits due a participant
under a pension, profit-sharing, or other retirement benefit plan, (2) otherwise satisfies § 414 of
the Internal Revenue Code, and (3) is exempt from the ERISA rule prohibiting the assignment of
plan benefits.” Black’s Law Dictionary (10th ed. 2014).


                                                 2
¶ 13. Tatiana accordingly turned to Carolyn with her demand for payment. Id. ¶ 16. Carolyn

promised to “‘think about it.’” Id. ¶ 17. This lawsuit followed.

II.    Procedural History

       Plaintiff filed her complaint in state court on June 4, 2018. Doc. 1-1 at 1. Plaintiff filed a

First Amended Complaint on July 29, 2018. Doc. 1-1 at 11. The FAC brings causes of action

under state tort law: Unjust Enrichment; Constructive Trust; Conversion of Property; and

Punitive Damages. FAC at 3-6. On August 9, 2018, Defendant removed the case to federal court.

Doc. 1. In her Notice of Removal, Defendant argued that the administration of the retirement

fund is governed by the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. § 1001 et seq. Doc. 1 ¶ 12. Defendant alleged that, because ERISA completely preempts

any state-law claim within its scope, removal to federal court is proper. Id. ¶¶ 18-19.

       Plaintiff filed the instant motion to remand on September 21, 2018. Doc. 10. In the

motion, she argues that she seeks an order to compel Defendant to pay her, not an order to

compel the plan administrator to take any action. Doc. 11 at 2-3. ERISA does not apply, she

reasons, because the distribution of funds from a plan administrator is not at stake. Id. at 3.

Defendant filed a response in opposition to the motion to remand. Doc. 17. In her response,

Defendant alleges that the plan administrator has not distributed the funds to Defendant. Id. at 6.

Instead, according to Defendant, the plan administrator placed a hold on the distribution until

either: “(1) the parties come to an agreement as to the ERISA beneficiary designations . . . or (2)

this Court interprets the ERISA 401K Plan documents, including the QDRO, to determine the

appropriate ERISA beneficiaries to the ERISA 401K Plan.” Id. Therefore, according to

Defendant, to resolve this suit requires a court to interpret ERISA Plan documents, including the

QDRO, pursuant to federal law. Id.

       In reply, Plaintiff reiterates her stipulation that “the administrator of a plan covered by


                                                  3
ERISA must distribute the proceeds to the designated beneficiary.” Doc. 18 at 3. “Likewise, the

Plaintiff acknowledges that the Defendant is the beneficiary designated in the beneficiary

designation form.” Id.

III.    Legal Standard

        An action is removable from state court if the federal district court has original

jurisdiction over the matter. 28 U.S.C. § 1441(a). “One category of cases over which the district

courts have original jurisdiction are ‘federal question’ cases; that is, those cases ‘arising under

the Constitution, laws, or treaties of the United States.’” Metro. Life Ins. Co. v. Taylor, 481 U.S.

58, 63 (1987) (quoting 28 U.S.C. § 1331). “It is long settled law that a cause of action arises

under federal law only when the plaintiff’s well-pleaded complaint raises issues of federal law.”

Id. “The ‘well-pleaded complaint rule’ is the basic principle marking the boundaries of the

federal question jurisdiction of the federal district courts.” Id.

        The well-pleaded complaint rule “makes the plaintiff the master of the claim; he or she

may avoid federal jurisdiction by exclusive reliance on state law.” Caterpillar, Inc. v. Williams,

482 U.S. 386, 392 (1987). “By omitting federal claims from a complaint, a plaintiff can

guarantee an action will be heard in state court.” Qwest Corp. v. City of Santa Fe, 380 F.3d 1258,

1264 n.1 (10th Cir. 2004). “Under the ‘artful pleading’ doctrine, however, a plaintiff may not

defeat removal by failing to plead federal questions that are essential elements of the plaintiff’s

claim.” Turgeau v. Admin. Review Bd., 446 F.3d 1052, 1060 (10th Cir. 2006). “[T]o invoke

federal-question jurisdiction, [Defendant] must meet its burden and show that at least one of two

recognized exceptions to the well-pleaded complaint rule is applicable—either (1) that

[Plaintiff]’s state-law claims are completely preempted, or (2) there is a substantial, disputed

federal-law issue necessarily embedded in [Plaintiff]’s state-law claims.” Devon Energy Prod.




                                                   4
Co., L.P. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1203-04 (10th Cir. 2012) (footnotes

omitted).

       Under the doctrine of complete preemption, “Congress may so completely pre-empt a

particular area that any civil complaint raising this select group of claims is necessarily federal in

character.” Taylor, 481 U.S. at 63-64. ERISA is one such action by Congress. Id. Courts must

nonetheless be cautious in evaluating ERISA preemption arguments. Felix v. Lucent Techs., Inc.,

387 F.3d 1146, 1153 (10th Cir. 2004). ERISA implicates two different types of preemption:

conflict preemption and complete preemption. Id. ERISA § 514, codified at 29 U.S.C. § 1144, is

a conflict-preemption provision. Id. It “contains an express preemption provision that provides

that ERISA ‘shall supersede any and all State laws insofar as they may now or hereafter relate to

any employee benefit plan’ covered by ERISA.” Id. On the other hand, ERISA § 502(a), codified

at 29 U.S.C. § 1132, implicates complete preemption. Id. at 1154. Section 502(a) provides a

cause of action to any plan beneficiary or participant to recover benefits due under the terms of a

pension plan, to enforce rights under the terms of the plan, or to clarify rights to future benefits

under the terms of the plan. 29 U.S.C. § 1132(a). Lawsuits that “purport[] to raise only state law

claims” are removable to federal court if they assert “causes of action within the scope of the

civil enforcement provisions of § 502(a).” Taylor, 481 U.S. at 66-67. “[T]he preemptive force of

§ 502(a) of ERISA is so ‘extraordinary’ that it converts a state claim into a federal claim for

purposes of removal and the well-pleaded complaint rule.” Felix, 387 F.3d at 1156. “Although

courts and parties often confuse § 514 preemption with § 502(a) complete preemption, the

Supreme Court has held that the two are distinct concepts, with only the latter supporting

removal.” Id.




                                                  5
       The Tenth Circuit refers to the other exception to the well-pleaded complaint rule as the

“substantial-federal-issue theory.” Devon, 693 F.3d at 1210. “[T]o establish federal-question

jurisdiction under [this] test, a state-law claim (1) must necessarily raise a federal claim that is

both (2) actually disputed and (3) substantial; and (4) that may be resolved in a federal forum

without disturbing the balance of federal and state judicial responsibilities.” Id. at 1208. “This

formulation ensures that the presence of a federal issue is not necessarily a password opening

federal courts to any state action embracing a point of federal law.” Id. (alterations and internal

quotation marks omitted).

IV.    Analysis

       Plaintiff is the master of her own complaint and she has deliberately avoided pleading

federal claims. Neither exception to the well-pleaded complaint rule applies in this case.

Complete preemption under ERISA does not form a basis for removal, because Plaintiff lacks

standing to sue under § 502(a) as she is neither a participant nor a beneficiary of an ERISA plan.

And the “substantial-federal-issue theory” does not apply due to Plaintiff’s concession that

Defendant is the sole beneficiary of the ERISA plan. Nonetheless, because Plaintiff’s own

complaint invoked ERISA and was ambiguous, she is not entitled to attorney’s fees. The removal

was not objectively unreasonable.

       A.      Complete Preemption Does Not Apply.

       Defendant’s Notice of Removal invokes ERISA § 502(a) and complete preemption as the

basis for removal in this case. Doc. 1 ¶ 18. But “a state law claim is only ‘completely preempted’

under Taylor if it can be recharacterized as a claim under § 502(a).” Felix, 387 F.3d at 1156. The

central question presented by Plaintiff’s motion is thus whether her claim can be characterized as

a claim under § 502(a). That section provides:




                                                   6
        A civil action may be brought--

            (1) by a participant or beneficiary--

                ...

                (B) to recover benefits due to him under the terms of his plan, to enforce
                his rights under the terms of the plan, or to clarify his rights to future
                benefits under the terms of the plan . . . .

29 U.S.C. § 1132(a).

        Plaintiff’s claim cannot be recharacterized as a § 502(a) claim because she lacks standing

to sue under this provision. She is neither a participant nor a beneficiary of an ERISA plan.

Defendant’s Notice of Removal alleges that Plaintiff asserts a civil action under § 502(a) as both

the: “(1) participant in the ERISA governed Sandia Corporation Savings and Income Plan,

through her capacity as the Personal Representative of William O. Wallace, Jr.’s estate, and also

as (2) the beneficiary of the ERISA governed Sandia Corporations Savings and Income Plan.”

Doc. 1 ¶ 20. These allegations fail to establish that Plaintiff falls within the statutory definition of

the respective terms.

        A “participant” is “any employee or former employee of an employer, or any member or

former member of an employee organization, who is or may become eligible to receive a benefit

of any type from an employee benefit plan which covers employees of such employer or

members of such organization, or whose beneficiaries may be eligible to receive any such

benefit.” 29 U.S.C. § 1002(7). Plaintiff was never an “employee” of Sandia or a “member” of a

relevant “employee organization.” Although it appears that some courts have granted

“participant” standing to the personal representative of the estate of a “participant,” this question

of whether the estate’s personal representative should have standing is not implicated in this

case. Plaintiff does not bring this action on behalf of the estate to assert the estate’s rights to

certain benefits; she sues in her individual capacity as a beneficiary of the estate to recover the


                                                    7
funds for herself. See McKinnon v. Blue Cross & Blue Shield of Alabama, 935 F.2d 1187, 1191

n.4 (11th Cir. 1991) (“[Plaintiff’]s argument that she is a participant or beneficiary . . . fails to

take into account that she is a plaintiff in this action in her individual capacity and not in her

fiduciary capacity as personal representative of her father’s estate.”).

        Nor is Plaintiff a “beneficiary” of an ERISA plan. A “beneficiary” is “a person

designated by a participant . . . who is or may become entitled to a benefit” under the plan. Id.

§ 1002(8). Plaintiff explicitly and consistently disclaims all rights to that status. See, e.g., Doc.

18 at 3 (“[T]he Plaintiff has agreed that the administrator of a plan covered by ERISA must

distribute the proceeds to the designated beneficiary. Likewise, the Plaintiff acknowledges that

the Defendant is the beneficiary designated in the beneficiary designation form.” (citation

omitted)). The complaint’s factual allegations are consistent with these assertions in the motion

to remand. Not once does the complaint describe Plaintiff as the beneficiary of an ERISA plan.

Instead, it alleges that Plaintiff’s entitlement to the funds springs from “the collective terms of

the MSA, QDRO and Decedent’s Last Will and Testament.” FAC ¶ 11.

        Plaintiff could also potentially gain ERISA standing if she were an “alternate payee”

under the QDRO. See 29 U.S.C. § 1056(d)(3)(J) (“A person who is an alternate payee under a

qualified domestic relations order shall be considered for purposes of any provision of this

chapter a beneficiary under the plan.”). In her complaint, however, Plaintiff never claims to be a

payee under the relevant QDRO. She only claims that William’s marital settlement agreement

and QRDO contemplated that William’s retirement funds be split between him and Defendant,

and that Defendant has already received her share. FAC ¶¶ 8-9. Plaintiff’s allegation that

Defendant is contractually obligated to transfer William’s share to his estate once she receives

those funds is insufficient to make Plaintiff an alternate payee. “The term ‘alternate payee’




                                                   8
means any spouse, former spouse, child, or other dependent of a participant who is recognized by

a domestic relations order as having a right to receive all, or a portion of, the benefits payable

under a plan with respect to such participant.” 29 U.S.C. § 1056(d)(3)(K). Plaintiff is not a

spouse, former spouse, child, or other dependent of a participant. Nor does either party allege

that the QDRO recognizes Plaintiff as having a right to receive any of the benefits payable under

the ERISA plan. Therefore, the existence of the QRDO does not confer standing on Plaintiff to

sue under § 502(a).

       Since Plaintiff lacks standing to sue under ERISA, complete preemption does not apply.

Hansen v. Harper Excavating, Inc., 641 F.3d 1216, 1226 (10th Cir. 2011). It may be the case that

Defendant can show that the marital settlement agreement and the will are in conflict with the

terms of an ERISA plan, and so must give way to the ERISA plan. Conflict preemption,

however, is not a sufficient basis for removal. Felix, 387 F.3d at 1156. The Court lacks subject-

matter jurisdiction over Plaintiff’s claims.

       B.      The “Substantial-Federal-Issue Theory” Does Not Apply.

       Defendant argues that, under the “artful pleading doctrine,” Plaintiff’s complaint

necessarily implicates “highly critical federal questions” regarding the interpretation of the

ERISA plan documents and the divorce documents, including the QDRO. Doc. 17 at 4-6. As

explained above, a plaintiff “cannot thwart federal court jurisdiction by simply pleading only

state-law claims when federal questions are essential elements of its claims.” Devon Energy

Prod. Co., L.P. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1203 (10th Cir. 2012) (internal

quotation marks and alterations omitted). For Defendant to establish federal-question jurisdiction

through an argument that Plaintiff’s claim necessarily raises federal questions, Plaintiff’s “state-

law claim (1) must necessarily raise a federal claim that is both (2) actually disputed and (3)




                                                  9
substantial; and (4) that may be resolved in a federal forum without disturbing the balance of

federal and state judicial responsibilities.” Id. at 1208.

        Defendant’s argument fails step two. This doctrine is inapplicable in light of Plaintiff’s

concession that she is not a beneficiary of the SIP. The interpretation of the ERISA plan is not

“actually disputed.” Both parties agree that Defendant is the named beneficiary of the SIP and

the funds are to be distributed to Defendant. Doc. 1 ¶¶ 6, 9-10; Doc. 18 at 3.

        Given Plaintiff’s disclaimer of ERISA beneficiary status and the fact that Defendant does

not possess the funds Plaintiff seeks, Defendant asserts that Plaintiff’s lawsuit is unripe and

subject to dismissal. Doc. 17 at 2-3. Perhaps so, but the Court is presently concerned with the

issue of jurisdiction, not ripeness. Plaintiff is master of her complaint and if she wishes to file a

lawsuit the state court may dismiss as unripe, she may. See Terrebonne Homecare, Inc. v. SMA

Health Plan, Inc., 271 F.3d 186, 189 (5th Cir. 2001) (removal is not proper just because plaintiff

brings an invalid state claim when it would have had a valid federal one). Any issue of ripeness

lies within the province of a New Mexico state court. It is not a proper ground for removing a

case to federal court.

        C.      Plaintiff Is Not Entitled to Attorney’s Fees.

        Although Plaintiff’s motion to remand is granted, her request for attorney’s fees is

denied. “[T]he standard for awarding fees should turn on the reasonableness of the removal.”

Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). “Absent unusual circumstances,

courts may award attorney’s fees under § 1447(c) only where the removing party lacked an

objectively reasonable basis for seeking removal.” Id. “Conversely, when an objectively

reasonable basis exists, fees should be denied.” Id.




                                                   10
       Plaintiff’s own complaint expressly invoked ERISA as the governing law and

acknowledged that “ERISA takes precedence over state law . . . .” FAC ¶¶ 14-15. Defendant’s

removal of an ambiguous complaint is not objectively unreasonable.

V.     Conclusion

       Plaintiff’s Motion To Remand To State Court For Lack Of Subject Matter Jurisdiction

(Doc. 10) is GRANTED. This case is therefore remanded to the Second Judicial District Court

of New Mexico.

       IT IS SO ORDERED.



                                           _____________________________________
                                           STEVEN C. YARBROUGH
                                           UNITED STATES MAGISTRATE JUDGE
                                           Presiding by consent




                                             11
